Bloodworth, J.
1. When the excerpts from the charge of the court of which complaint is made in the motion for a new trial are considered in the light of the remainder of the charge, there is no error in any of them which requires the grant of a new trial. If fuller instructions were desired, a proper and legal request therefor should have been made. In the excerpt quoted in the second ground the court did not intimate his opinion as to what had been proved.
2. For no reason assigned did the court err in admitting the evidence of which complaint is made in the fourth ground of the motion. Moreover, this ground fails to state the name of the witness whose testimony was admitted over counsel’s objection. Chandler v. State, 38 Ga. App. 362 (3) (144 S. E. 51) ; Cook v. State, 36 Ga. App. 582 (2) (137 S. E. 640), and cit.
3. Certain evidence was objected to as being “irrelevant and immaterial.” Such an objection is too general to present anything for consideration by this court. Herndon v. State, 38 Ga. App. 117 (4) (142 S. E. 695), and cit.; Kirkland v. Ferris, 145 Ga. 93 (4 a) (88 S. E. 680).
4. There is ample evidence to support the verdict, and no error was committed when the motion for a new trial was overruled.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

McElreath & Scott, for plaintiff in error.
A. E. Wilson, contra.